DETAILED ACTION
The following Office action concerns Patent Application Number 16/956,412.  Claims 1-15 are pending in the application.
Claims 8, 9 and 15 are withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s amendment filed August 12, 2022 has been entered.
The previous objection to claims 4 and 7 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-7 and 10-14 under 35 USC 103 is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Dorok et al (US 2014/0332789) in view of Senkovskyy (US 2018/0337339). 
Dorok et al teaches a material for an electron transport layer comprising a metal complex or salt of formula:

    PNG
    media_image1.png
    129
    345
    media_image1.png
    Greyscale

wherein M includes Mg, n is 2, and the A’s include pyrazolyl (par. 16-17, 23).  Mg is a divalent metal.  The electron transport layer further comprises an electron transport matrix compound comprising a phosphine oxide group (par. 18, 32).  The material is semiconducting (par. 55, 59).  The material is used in a semiconducting layer in an organic electronic device (par. 47-48, 55, 59).
	Dorok et al does not teach that the matrix compound contains a dialkylphosphine oxide group.
	However, Senkovskyy teaches an electron transport layer comprising a matrix compound of formula:

    PNG
    media_image2.png
    164
    363
    media_image2.png
    Greyscale

(par. 6-8; page 13).  The above matrix compound contains a dialkylphosphine oxide group and provides improved quantum efficiency and improved operating lifetime (par. 6-8).  The compound matches elected compound (c) in claim 10.
	Dorok et al teaches an electron transport layer comprising a matrix compound comprising a phosphine oxide group (par. 18, 32).  Senkovskyy teaches an electron transport layer comprising a matrix compound comprising a dialkylphosphine oxide group which provides improved quantum efficiency and improved operating lifetime (par. 6-8).  A person of ordinary skill in the art would have been motivated to combine the matrix compound of Senkovskyy with the electron transport layer of Dorok et al in order to obtain improved quantum efficiency and operating lifetime. 
Response to Arguments
The applicant argues that the invention provides an unexpected benefit of improved voltage stability “dU,” as shown in Table 1B, over the prior art.  The examiner agrees that the results in Table 1B show an improvement in lifetime and voltage stability over the closest prior art of Senkovskyy.  
However, the claims are not patentable over the references of record because the claims are not commensurate in scope with the probative value of the data in Table 1B.  See In re Clemens, 206 USPQ 289 (CCPA 1980).  None of the three species that show improvement over the prior art, M2:E1, M2:E2 and M2:B2, are specifically claimed in any claim. 
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 26, 2022